Hill, J.
1. The motion to dismiss the writ of error in the Supreme Court is without merit. Powell v. State, 152 Ga. 81 (108 S. E. 464) ; Moore v. Adams, 153 Ga. 709, 712 (113 S. E. 383, 23 A. L. R. 925).
2. The court did not err in overruling the demurrers, nor in granting the temporary injunction. While there are separate exceptions to the overruling of the demurrers and to the grant of the injunction, the grant of the injunction necessarily implies that the trial judge' considered the petition as being good as against a general demurrer.

Judgment affirmed.


All the Justices concur.

William G. Grant, for plaintiffs in error.
T. B. Higdon, W. 0. Slate, and W. M. Everett, contra.